Citation Nr: 1334489	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-34 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty for nearly twenty-nine years, ending with his retirement in May 1975.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  As set forth above, the appellant's claim is in the jurisdiction of the RO in Atlanta, Georgia.  

In connection with his appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge at the RO.  In August 2013, however, he withdrew his hearing request and asked that his case be forwarded to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a September 1980 rating decision, the RO denied service connection for bilateral hearing loss.  Although the appellant was duly notified of the RO's decision and his appellate rights in an October 1980 letter, he did not perfect an appeal within the applicable time period.  

2.  In an October 2002 rating decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss.  Although the appellant was duly notified of the RO's decision and his appellate rights in an October 2002 letter, he did not perfect an appeal within the applicable time period.  

3.  In November 2006, the appellant requested reopening of his claim of service connection for bilateral hearing loss.

4.  The evidence received since the last final October 2002 rating decision denying service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The September 1980 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1980).

2.  The October 2002 rating decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

3.  New and material evidence has been received to warrant reopening of the claim of service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

The appellant's service treatment records show that in December 1962, he sought treatment for hearing loss.  An audiogram was performed and the results were noted to be normal.  At his December 1974 military retirement medical examination, the appellant again reported experiencing hearing loss.  The examiner noted that the appellant's complaints were not substantiated by an audiogram which showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
0
15
15
LEFT
5
0
5
5
5

The post active duty clinical records show that in November 1979, the appellant reported decreased hearing acuity.  An audiology examination was recommended but the results of any such subsequent evaluation are not of record.  

In June 1980, the appellant submitted an original application for VA compensation benefits, seeking service connection for several disabilities, including hearing loss.  

In connection with his claim, the appellant underwent VA medical examination in August 1980.  He reported that he had noticed some decreased hearing acuity since 1956.  He indicated, for example, that he had to ask people to repeat themselves.  The appellant also reported occasional tinnitus.  Examination showed that the appellant exhibited no difficulty in ordinary conversation.  He could hear a vibratory hammer six inches from either ear.  Audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
10
20
20
LEFT
10
20
15
15
10

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The diagnosis was hearing loss not found.

In a September 1980 rating decision, the RO denied service connection for hearing loss, finding that although the appellant had complained of hearing loss during service, his military retirement examination and a recent VA medical examination showed that he currently had no hearing loss disability.  The appellant was notified of the RO's determination and his appellate rights in an October 1980 letter.  The appellant subsequently disagreed with the RO's decision and a Statement of the Case was issued to him in January 1981.  The appellant, however, did not perfect an appeal and he does not contend otherwise.  

On several occasions thereafter, including in January 1989, March 1994, and July 2002, the appellant requested reopening of his claim of service connection for hearing loss.  Evidence assembled in connection with these claims included a May 1991 VA clinical record showing a notation of tinnitus.  A hearing loss disability was not noted.  

In an October 2002 rating decision, the RO determined that new and material evidence had not been received no reopen the previously denied claims of service connection for hearing loss.  The appellant was notified of the RO's determination and his appellate rights in an October 2002 letter but he did not appeal and has not contended otherwise.  

In November 2006, the appellant submitted his most recent request to reopen his claim of service connection for bilateral hearing loss. 

In support of his claim, the appellant has submitted written statements to the effect that he worked in tin buildings during his period of active duty where he was exposed to loud engine noises which were magnified by the tin buildings.  He indicated that it was his belief that his current hearing loss and tinnitus were related to such in-service noise exposure.  

Records assembled in support of the appellant's claim include VA clinical records showing that in September 2007, the appellant underwent an audiology consultation in connection with his complaints of hearing loss and tinnitus.  The actual audiometric values are not currently associated with the record available to the Board.  The audiologist, however, noted that the testing showed that the appellant exhibited a mild to moderately severe combined type sensorineural hearing loss in both ears with excellent speech discrimination.  The VA audiologist further determined that the appellant was a candidate for hearing aids.  Subsequent VA clinical records show that the appellant was fitted with bilateral hearing aids in October 2007.


Applicable Law

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

Service connection for certain chronic diseases, including an organic disease of the nervous system like sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2013).

Finally, service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In addition to the general criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The standard of proof generally applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).


Analysis

As set forth above, in a September 1980 rating decision, the RO denied the appellant's claim of service connection for bilateral hearing loss, finding that the record contained no evidence of a current hearing loss disability.  Although the appellant was duly notified of the RO's decision and his appellate rights, he did not perfect an appeal within the applicable time period.  Neither he nor his representative has contended otherwise.  

On several occasions thereafter, including in July 2002, the appellant requested reopening of his claim of service connection for hearing loss.  In an October 2002 rating decision, the RO determined that new and material evidence had not been received no reopen the previously denied claims of service connection for hearing loss, as the record continued to lack evidence of a current hearing loss disability.  The appellant was notified of the RO's determination and his appellate rights in an October 2002 letter but he did not appeal and has not contended otherwise.  

Under these circumstances, the Board concludes that the RO's September 1980 and October 2002 rating decisions are final and not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

In this appeal, the appellant again seeks to reopen his claim of service connection for bilateral hearing loss.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

In this case, the evidence received since the last final rating decision in October 2002 denying service connection for bilateral hearing loss includes the appellant's statements to the effect that he had significant noise exposure during active duty and a September 2007 VA clinical record containing a diagnosis of mild to moderately severe bilateral sensorineural hearing loss.  

Obviously, this evidence is new in that it was not of record at the time of the prior denials.  Moreover, given the basis for the prior denials of the appellant's claim, and presuming the credibility of the appellant's statement regarding noise exposure, the Board finds that the additional evidence relates to unestablished facts necessary to substantiate the claim of service connection for bilateral hearing loss and raises a reasonable possibility of substantiating such claim.

Although the newly received evidence discussed above is adequate for the limited purposes of reopening the claim, given the evidence currently of record, it is not sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim); see also Shade v. Shinseki, 24 Vet. App. 110, 124 (2010) (noting that "[n]ew and material evidence is evidence that-if found credible-would either entitle the claimant to benefits or to some further assistance from the Secretary in gathering evidence that could lead to the granting of the claim.  Of course, once a claim is reopened, the adjudicator may determine that the new evidence is not credible or is outweighed by other evidence.").

Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C.A. § 5103 (West 2002).  For reasons explained below, additional development is necessary before the Board may proceed to a decision on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  A review of the record indicates that the appellant has not yet been afforded a VA medical examination in connection with his claims of service connection for bilateral hearing loss and tinnitus.  In light of the evidence currently available to the Board, such an examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In addition, it appears that there may be additional VA clinical records relevant to the claim which have not yet been obtained.  Appropriate action to obtain these records must be accomplished on remand.  



Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should review the record and ensure that all available records pertaining to the appellant's treatment for hearing loss and/or tinnitus at the VA Medical Centers (VAMCs) in Augusta and Dublin, Georgia, for the period from 1980 to the present are secured and associated with the record.  This must include the results of audiometric testing conducted in September 2007 at the Augusta VAMC.  

2.  After the above records are secured and associated with the record, the appellant should be afforded a VA medical examination to determine the nature and etiology of his current hearing loss and tinnitus.  The claims folder and access to any additional records in the appellant's Virtual VA and VBMS files must be provided to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant currently exhibits bilateral hearing loss for VA compensation purposes and/or tinnitus.  If so, the examiner must provide an opinion, with supporting rationale, as to whether it is at least as likely as not that such hearing loss and tinnitus are causally related to the appellant's active service or any incident therein, including credibly reported acoustic trauma.

3.  Following completion of the actions delineated above, and after conducting any additional evidentiary development necessary, the RO/AMC should readjudicate the claim, considering all the evidence of record.  If any benefit sought by the appellant remains denied, he and his representative must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


